Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 4-6 and 7-9 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 4 and 7, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or suggest "a logarithmic conversion unit configured to logarithmically convert the measured communication delay; a smoothing unit configured to smooth the logarithmically-converted communication delay; a radio-wave index value measurement unit configured to measure a radio-wave index value; a model learning unit configured to generate a learning model by which a logarithmically- converted and smoothed communication delay is estimated by using the measured radio-wave index value; a communication delay estimation unit configured to calculate an estimated communication delay value by using the learning model and the radio-wave index value; and an operation amount calculation unit configured to calculate a second operation amount based on the estimated communication delay value and a first operation amount, the first operation amount being an operation amount input from the remote control apparatus, and the second operation amount being an operation amount that is input to a drive unit". The dependent claims 2-3, 5-6 and 8-9 further add limitations to the allowable subject matter of the respective independent claims, thus are also allowable.
	The first closest prior art, Iwami et al. (US Patent No.: 10,034,234 B2)
discloses appropriate control is performed when communication is performed between a plurality of information processing devices. An information processing device performs real-time image transmission with another information processing device according to a Wi-Fi CERTIFIED Miracast specification. The information processing device includes a control unit. The control unit performs control such that setting request information for performing a setting related to the real-time image transmission is received from the other information processing device via an access point. The control unit performs control such that a setting request for performing the setting based on the setting request information is transmitted to the other information processing device through direct communication.
	The second closest prior art, Kamboh et al. Dion et al. (US Patent No.: 10,674,387 B2) discloses methods for monitoring quality metrics of a video session that uses traffic transmitted over a mobile video delivery network facility are disclosed. A method for monitoring quality of a video system that uses traffic transmitted over a mobile video delivery network facility may include monitoring the mobile video delivery network facility that handles at least a portion of the video traffic for the video session for information about the video traffic at a location of the mobile video delivery network facility and monitoring at least one user mobile device that plays the video delivered by the mobile video delivery network facility using a software development kit (SDK) that reports at least one media delivery quality metric.
	The third closest prior art, Kobayashi et al. (US Pub. No.: 20140302857 A1) discloses The present invention is a radio parameter control system for deciding a radio parameter of radio cells, using radio terminal measurement information measured by a radio terminal, the radio parameter control system comprising: radio terminal movement judgment means configured to judge whether largeness of movement of the radio terminal is within a predetermined range; and radio parameter decision means configured to distinguish between the radio terminal measurement information reported by the radio terminal of which largeness of the movement is within the predetermined range and the radio terminal measurement information reported by the radio terminal of which largeness of the movement is beyond the predetermined range, and decide the radio parameter of the radio cells. Thus, combination of references do not disclose above indicated limitation as applied in all independent claims. Therefore, 1-3, 4-6 and 7-9 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465